Citation Nr: 1119567	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lung disorder to include as secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946 and again from August 1950 to February 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a chronic lung disorder, to include as secondary to exposure to asbestos.  

In March 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his active military service.

2.  It is at least as likely as not that the Veteran has interstitial lung disease as a result of his exposure to asbestos.  


CONCLUSION OF LAW

Interstitial lung disease (asbestosis) was incurred in active service. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for interstitial lung disease (asbestosis) constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran maintains that he has a chronic lung disability as a result of his exposure to asbestos in service.  He relates that he was a machinist in an engine room aboard APA-67, which included very heavy exposure to asbestos packing.  He also recalls working in the distillation plant where they used asbestos gasket material.  The Veteran claims frequently changed the gasket material.  

The evidence of record shows that the Veteran did serve as a machinist mate, third class in service.  VA has conceded that he was exposed to asbestos in service without further need for verification.  The Board concurs.

A review of the record reveals that there are no findings, treatment, or diagnoses of a chronic lung disorder in service.  The Veteran does not contend otherwise.

After service, private treatment records show that the Veteran was seen by J.K., MD, a pulmonologist, in October 1995.  He related that the Veteran had interstitial lung disease.  He had problems with a cough of one year duration.  It started as a simple respiratory infection, which cleared but the cough persisted.  He smoked a 1/2 pack of cigarettes per day for 20 years, having stopped in 1966 at the time of his first myocardial infarction.  The Veteran's history of exposure to asbestos was also noted.  It was related that he was in the Navy in World War II, working in the engine room in ships for a period of a year.  There were pipes wrapped with asbestos, but he did not think that his exposure was extensive.   There was no history of post-service exposure to asbestosis.

Dr. J.K. noted that x-rays of August 1995 and October 1995 showed bibasilar peripheral interstitial infiltrate, although with some nodular formation at the right base.  Upper lung fields were clear.  There were no hilar or mediastinal masses.  Reference was made to the results of a December 1993 spirometry.  Following a physical examination, the diagnostic impression was early reticula nodular interstitial lung disease, the only obvious exposure at the time of the examination was his exposure to asbestos during World War II.  His exposure was said to be mild and the X-ray findings were not suggestive of asbestosis.  The likelihood was idiopathic pulmonary fibrosis or another of the less common idiopathic interstitial lung diseases.  

In November 1995,  Dr. J.K. indicated that the Veteran's secretions had cleared and in general, the Veteran felt better.  His chest x-rays showed some pleural thickening, although there were no definite pleural calcifications.  Dr. J.K.  stated that it was possible that the changes seen on the Veteran's X-rays presently were related to asbestosis and asbestos related pleural disease.  His recent symptoms were likely related to bronchitis.  In February 1996, the Veteran was seen for a follow-up on his interstitial fibrosis.  He was feeling well.  His pulmonary function tests were improved.  The impression was resolved bronchitis with stable pulmonary function.  

In February 2008, C.E.W., MD reported that the Veteran had been a long time patient of hers and in the early 90's, he was evaluated by Dr. J.K., with findings on chest x-ray consistent with interstitial fibrosis and his respiratory symptoms.  His symptoms had slowly progressively worsened, which had been complicated somewhat by age and coronary artery disease.  His main problem was related to his bouts of chronic bronchitis, which had been treated symptomatically.  However, given his history of asbestos exposure, Dr. W said it likely that the Veteran's respiratory problems were possibly related to asbestosis and/or idiopathic pulmonary fibrosis.  

Private outpatient treatment records from June 2001 to December 2007 from C.E.W., MD were also obtained and associated with the claims folder.  A June 2001 chest x-ray showed small bilateral pleural effusions.  In February 2007, pulmonary interstitial fibrosis due to asbestosis was diagnosed.  It was found to be fairly stable.  In July 2007, the Veteran was noted to have right lower lung fiber nodular scarring.  In September 2007, a pulmonary function test showed mixed obstructive and restrictive lung process.  A November 2007 treatment note described the Veteran as having interstitial lung disease.  In December 2007, the Veteran was seen for evaluation of upper respiratory symptoms of three to four days duration.  It was noted that he had chronic cough problems and also asbestos lung problems.  He was treated for probable acute bronchitis.  

The Veteran underwent a VA respiratory examination in March 2008.  It was noted that he was referred to be evaluated for asbestos related lung condition.  As a result of his service as a machinist mate in World War II and the Korean War, the Veteran's exposure to asbestos was considered to be "highly probable".  Reference was made to his post-service employment history and history of smoking.  He related that he began having shortness of breath in his 60's and at the time of the examination, had some shortness of breath, even at rest, having to take deep breaths several times a minute.  He was unable to recall any specific major lung disease in his life.  There had been numerous occasions, however, when he had noted that he had difficulty getting enough breath.  The findings received from Drs. K and W were discussed.  

On physical examination, there was no evidence of cyanosis of the lips, earlobes, or nose.  There was no cyanosis of the fingertips and no clubbing of the fingers.  The chest had no major increase in the AP diameter.  Breath sounds were diminished, but clear, with moderate delay in the expiratory phase and no wheeze.  There were no carotid bruits and the heart was in regular rhythm with no murmurs, gallops, or rubs.  Pulmonary function testing revealed moderately severe obstructive lung disease, significant response to bronchodilator, and severe small airways disease.  A CT thorax report was cancelled due to inadequate renal function.  The examiner stated that although a CT of the chest would provide further information which would help rule out asbestosis as the cause for the Veteran's severe lung disease, the characteristics of obstructive lung disease were sufficient to make the statement that, even if there was an element of asbestosis involved in the Veteran's chest, the disability was considerably more that 50 percent probable to be from other factors which affect primarily the airways.  The principal pulmonary function findings for asbestosis according to the examiner were reduced lung volumes, decreased pulmonary compliance, absence of airflow obstruction and decreased diffuse capacity.  The findings in the current pulmonary function studies did not fit these criteria, but strongly supported a diagnosis of obstructive pulmonary disease.  According to the examiner, it was less likely than not, that asbestosis was a major factor in the clinically significant lung disease noted in the Veteran.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge(VLJ).  The Veteran testified that he served on ship while in the Navy as a machinist mate, third class.  He worked with tearing off old asbestos and placing large sheets of new asbestos sheets on the gaskets.  He wore no gloves or masks of any kind.  The VLJ accepted the Veteran's testimony regarding his exposure to asbestos.  The Veteran also indicated that he now had breathing problems which involved constriction and an inability to breathe.  He related that he smoked for 20 years, but stopped, and had not smoked for 45 years.  He related that he stopped smoking after he had a heart attack in 1966.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to claims for service connection for asbestosis or other asbestos-related diseases, there is no specific statutory or regulatory guidance.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9) (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for conditions claimed as due to asbestos exposure under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Most relevant to this case, part (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  

Section (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  

Section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  

Section (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  

As noted above, the record supports the Veteran's history of in-service exposure to asbestosis.  No post-service exposure has been reported or documented.  Shedden element (2) has therefore been met.

Next, the Veteran has been diagnosed with multiple and various respiratory/pulmonary disabilities including chronic obstructive pulmonary disease, asbestosis, sinus infection, bronchitis, and pulmonary interstitial fibrosis.  Crucially, the Veteran's private physicians have also diagnosed asbestosis, interstitial lung disease, and asbestos related pleural disease.  His chest x-ray in June 2001 showed small bilateral pleural effusions.  Although a private physician diagnosed bronchitis as the Veteran's condition and doubted that asbestos was the cause of the symptoms at that time, the same doctor had some concern at that time for slowly progressive interstitial disease, a lung disorder, shown in Veterans who have been exposed to asbestos.  The February 2007 report from Dr. W clearly included the diagnosis of pulmonary interstitial fibrosis secondary to asbestosis.

Similarly, the VA examiner who evaluated the Veteran's condition in March 2008, indicated, in pertinent part, that even if there was an element of asbestosis involved in the Veteran's chest, the disability he had at the time was more than 50 percent probable to be from other factors which affect primarily the airways.  The examiner stated that the findings of the pulmonary function testing performed at that time did not fit the criteria for asbestosis.  The examiner stated that it was less likely than not that asbestosis was a major factor in the clinically significant lung disease noted in the Veteran.  However, his statement only indicated that the clinically significant lung disease presently noted was less likely to be asbestosis.  He did not indicate that there was no indication that the Veteran had asbestosis or that the Veteran did not have a chronic lung disease that was due to asbestos, only that the symptoms at the time of the examination were less likely due to asbestosis.  Or, put another way, the presence of interstitial lung disease resulting from asbestos exposure was not ruled out.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that Shedden elements (1) and (3) are established.

Service connection for interstitial lung disease (asbestosis) is warranted.  


ORDER

Service connection for interstitial lung disease (asbestosis) is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


